Citation Nr: 0710451	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
disability and to include as due to an undiagnosed illness.

2.  Entitlement to service connection for cardiomyopathy, to 
include as secondary to service-connected disability and to 
include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1977, had subsequent service in the reserves, and 
served on active duty from October 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2003, a statement of the case was issued in 
June 2004, and a substantive appeal was received in August 
2004.  The veteran was scheduled to attend a Board hearing in 
January 2005; however, she withdrew such request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Review of the May 2003 rating decision shows that the RO 
denied claims of service connection for residuals of a left 
midbrain stroke and for cardiomyopathy.  The June 2004 
statement of the case only addresses the stroke issue.  
However, the Board's reading of the typed statement from the 
veteran which was attached to the July 2003 notice of 
disagreement from the veteran's representative leads the 
Board to conclude that the veteran was also expressing 
disagreement with the denial of service connection for 
cardiomyopathy.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the cardiomyopathy issue so that the veteran may have the 
opportunity to file a timely substantive appeal if she wishes 
to complete an appeal on the cardiomyopathy issue.  Manlincon 
v. West, 12, Vet.App. 238 (1999).  

With regard to both issues, it appears that the veteran is 
claiming entitlement to service connection due to an 
undiagnosed illness or as secondary to service-connected 
asthma.  Appropriate development is necessary to ensure that 
all theories of service connection can be addressed in an 
informed manner.    

Initially, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Upon review of the claims folders, the 
letters issued to the veteran appear to be inadequate in that 
they do not address the various theories of service 
connection being argued.  Thus, proper notice, which notifies 
her of the evidence and information necessary to support her 
claims must be issued to the veteran.  Along with initial 
VCAA notice pertaining to her claims, VA is also instructed 
to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating will be assigned if service connection is 
granted and an effective date for the award of benefits will 
be assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an increased disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  As to both issues, the RO should send 
an appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
her claims of service connection (to 
include on a secondary basis as well as 
due to an undiagnosed illness), as well 
as what evidence she is to provide and 
what evidence VA will attempt to obtain 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in her possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination(s) to assess the nature and 
etiology of the stroke and 
cardiomyopathy.  It is imperative that 
the claims file be made available to 
the examiner(s) for review in 
conjunction with the examination.  Any 
medically indicated tests, should be 
accomplished.  The appropriate examiner 
should then offer responses to the 
following:

  a)  Is it at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that the veteran's stroke, 
or any residuals of stroke, are 
proximately due to, or caused by, the 
veteran's restrictive airway 
disease/asthma disability?

  b)  Is it at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that any residuals of stroke 
have been aggravated by the veteran's 
service-connected restrictive airway 
disease/asthma disability?  

  c)  Is it at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that the veteran's 
cardiomyopathy is proximately due to, 
or caused by, the veteran's restrictive 
airway disease/asthma disability?

  d)  Is it at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that the veteran's 
cardiomyopathy has been aggravated by the 
veteran's service-connected restrictive 
airway disease/asthma disability?  

  e)  If an examiner determines that 
either the stroke or the cardiomyopathy 
(but not both) is proximately due to, or 
caused by, or has been aggravated by, the 
service-connected restrictive airway 
disease/asthma, then an appropriate 
examiner should follow up with an opinion 
offer as to whether the disorder found 
not to be related to service-connected 
restrictive airway disease/asthma is 
proximately due to, caused by, or has 
been aggravated by the disorder which has 
been found to be related to the service-
connected restrictive airway 
disease/asthma.  

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for 
cardiomyopathy (to include as due to an 
undiagnosed illness) as well as on a 
secondary basis (to include by 
aggravation).  If the cardiomyopathy 
claim remains denied, then the RO should 
then furnish the veteran and her 
representative with a statement of the 
case addressing the cardiomyopathy issue 
and inform them that a timely substantive 
appeal must be received to complete an 
appeal on that issue. 

4.  The RO should also review the 
expanded record and determine if service 
connection is warranted for residuals of 
a stroke (to include as due to an 
undiagnosed illness) as well as on a 
secondary basis (to include by 
aggravation).  If this claim remains 
denied, the RO should furnish the veteran 
and her representative with an 
appropriate supplemental statement of the 
case. 

After completion of the above, the case should be returned to 
the Board for appellate review of all issues which may be in 
appellate status at that time.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




